UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-1150


DARIUS DYWANE MITCHELL,

                       Plaintiff – Appellant,

          v.

NORTHROP GRUMMAN,

                       Defendant – Appellee,

          and

VALUE OPTIONS; RIVERSIDE BEHAVIORAL HEALTH CENTER,

                       Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Raymond A. Jackson,
District Judge. (4:11-cv-00118-RAJ-DEM)


Submitted:   April 19, 2012                 Decided:   April 25, 2012


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Darius Dywane Mitchell, Appellant Pro Se. Mark Edward Warmbier,
KAUFMAN & CANOLES, PC, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Darius    Mitchell   appeals   the    district    court’s    order

dismissing his claims brought pursuant to Title VII of the Civil

Rights Act of 1964, 42 U.S.C. § 2000e to 2000e-17 (2006).                      We

have     reviewed       the   record   and    find   no    reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.     Mitchell v. Northrop Grumman, No. 4:11-cv-00118-RAJ-DEM

(E.D.    Va.    Jan.    18,   2012).    We    dispense    with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                        AFFIRMED




                                        2